Citation Nr: 0635686	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and A.S.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1965 to December 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the veteran's claim seeking entitlement 
to service connection for PTSD.

In November 2004, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  

The Veterans Law Judge who conducted the veteran's hearing in 
June 2004 has retired from the Board, and in a September 2006 
letter, the Board advised the veteran of this fact and gave 
him the option to attend another hearing before a current 
Veterans Law Judge.  In a statement received on September 19, 
2006, the veteran indicated that he did not want an 
additional hearing.  


FINDINGS OF FACT

Competent medical evidence reflects a diagnosis of PTSD 
related to combat service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, PTSD 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in January and February 2005.  These letters informed the 
veteran of what evidence is needed to substantiate the claim, 
what evidence he was responsible for obtaining, and what 
evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
and clinical reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in November 2004.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because service connection is granted, 
the RO will issue a rating decision, implementing the Board's 
decision. If the veteran is dissatisfied with either the 
disability rating or effective date that will be assigned by 
the RO, he is invited to submit a notice of disagreement in 
accordance with appeal instructions that will be issued with 
the rating decision.  Thus, no unfair prejudice to the 
veteran will result from the Board's grant of service 
connection at this time. 

Service Connection for PTSD

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

An important issue to be resolved is whether there is 
credible supporting evidence of the stressors alleged by the 
veteran or whether the evidence demonstrates that he 
participated in combat, in which case credible supporting 
evidence of a combat-related stressor is unnecessary.  38 
C.F.R. § 3.304(f).  The question of whether an alleged 
stressor is supported by credible evidence is one of fact to 
be resolved by VA adjudicators alone.  Wilson v. Derwinski, 
2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The veteran has not received a decoration that conclusively 
establishes participation in combat, such as a Combat Action 
Ribbon.  His DD Form 214 does show that he received the 
Vietnam Campaign Medal (VCM), Vietnam Service Medal (VSM), 
the Navy Unit Commendation Medal, and additional devices to 
attach to the VSM.  

The veteran's DD Form 214 also reflects that he was awarded 
three devices to attach to his VCM.  These devices strongly 
suggest combat.  These are a Fleet Marine Force Combat Device 
and two bronze star awards.  Research done at the Board 
reflects that the Navy may issue a Fleet Marine Force 
Operations Insignia in lieu of a bronze service star to 
denote a specific campaign while attached to the Fleet Marine 
Force.  One bronze service star may be awarded for each 
campaign during which the individual was assigned and present 
for duty during the period in which the unit participated in 
combat, or in which the individual was under orders in a 
combat zone and may have participated in combat.  Thus, one 
Fleet Marine Force Combat Device and two service bronze star 
awards reflect that the veteran's unit participated in three 
specific campaigns against the enemy while he was assigned to 
the unit.  Evidence that the veteran's unit was decorated for 
combat is persuasive, even though it does not reflect his 
personal involvement.  Pentecost v. Principi, 16 Vet. App. 
124, 129 (2002).  

In Pentecost, supra, the veteran submitted evidence that his 
unit was subjected to rocket attacks around DaNang in 1967 
and 1968.  The Court pointed out that corroboration of every 
detail of a stressor under such circumstances, such as the 
veteran's own personal involvement, is not necessary.  Also 
see Suozzi v. Brown, 10 Vet. App. 307 (1997).  

The veteran testified that in 1968 he served aboard ship and 
ashore at bases near Phu Bai and Hue (both of which are 
located near Da Nang).  While ashore, he survived numerous 
mortar and rocket attacks.  These details are consistent with 
service near Da Nang in 1968.  Surviving a mortar attack 
might be evidence of combat, as stressed by the Court.  See 
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) ("mortar 
fire"..."might be construed as combat related").  

The veteran's official personnel file (OPF) suggests combat.  
It reflects that he first received the VCM on January 25, 
1966, for service aboard USS CALVERT (APA 32) on October 23-
24, 1965, although the record does not reflect what specific 
act earned him the VCM.  His OPF further reflects that he was 
sent to Camp Lejeune, North Carolina, for four weeks of 
training in September 1966.  He next received a VCM Fleet 
Marine Force Combat Operations Insignia on May 10, 1967, for 
service with Navy Construction Battalion FIFTY EIGHT for a 
period of six months or more in Vietnam.  He again received 
the award of the VCM on May 1, 1968, for service with Navy 
Construction Battalion FIFTY EIGHT from December 1967 through 
August 1968.  

His OPF further reflects that he served at Da Nang with Navy 
Construction Battalion FIFTY EIGHT from October 1966 to June 
1967 and again from December 1967 to August 1968.  Because 
the Da Nang area is well-known for enemy mortar attacks 
during these periods, further verification is not necessary.

The record also shows that a PTSD diagnosis has been 
indicated.  The PTSD diagnosis assumes that the veteran 
participated in combat and experienced specific combat-
related stressors.  For instance, a January 2003 VA PTSD 
compensation examination report reflects a diagnosis of PTSD 
based on participation in combat during the communist siege 
of Hue, South Vietnam [1968].  A June 2004 VA report reflects 
that a diagnosis of PTSD was given based on an account of a 
convoy being ambushed.  Thus, medical experts have considered 
the combat-related stressors alleged by the veteran, and have 
diagnosed PTSD based on those stressors.  38 C.F.R. 
§§ 3.304(f), 4.125; West (Carlton) v. Brown, 7 Vet. App. 70, 
79 (1994).    

VA's guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is found in VAOPGCPREC 12-
99.  According to VAOPGCPREC 12-99, the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions such as the award of the VCM and the award for 
certain devices appurtenant to the VCM.  The GC opinion 
concludes that any evidence which is probative of that fact 
may be used by a veteran to support an assertion of combat 
with the enemy and VA must consider any such evidence in 
connection with all other pertinent evidence of record.  The 
GC opinion notes that whether a particular statement in 
service department records indicating that the veteran 
participated in a particular "'operation" or "campaign" is 
sufficient to establish that the veteran engaged in combat 
with the enemy depends upon the language and context of the 
records in each case.  As a general matter, evidence of 
participation in an "operation" or ""campaign" often 
would not, in itself, establish that a veteran engaged in 
combat, because those terms ordinarily may encompass both 
combat and non-combat activities.  However, there may be 
circumstances in which the context of a particular service-
department record indicates that reference to a particular 
operation or campaign reflects engagement in combat.  
Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102.

The evidence of record is sufficient to place the issue of 
participation in combat in relative equipoise.  Applying the 
benefit of the doubt doctrine, the Board will resolve the 
issue in favor of the veteran.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
Considering all the evidence, including an assessment of the 
credibility, probative value, and relative weight of the 
evidence and of the veteran's credible testimony, the Board 
finds that it is at least as likely as not that the veteran 
did engage in combat with the enemy.  Because a diagnosis of 
PTSD related to combat has been offered, the Board will grant 
service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


